Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is the first action for application #17/519354, Retention or Storage Apparatus and Associated Systems filed 11/4/21.  Claims 1-20 are pending.  


Drawings
The drawings are objected to because they appear to be photographs, which include shading making it difficult to see the specifics of the invention, including the individual elements, reference numerals, and leader lines. Only line drawings should be used.
The drawings are objected to because the numeral “10” should have an arrow at the end of the leader line since it represents the invention as a whole in Figures 1, 2, 7.


The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “20” has been used to designate an opening in the cradle, but in Figure 2 appears to be pointing to the sidewall of the cradle, and in Figure 7 it is pointing to the strap.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 3, reference character “10” should not be used since the entire apparatus is not depicted.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 4, reference character “10” should not be used since the entire apparatus is not depicted. Since Figure 4 is showing different components of the vertical support “14”, numeral “14” should be used.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in Figure 5, reference character “10” should not be used since the entire apparatus is not depicted.
The drawings are objected to because in Figures 6A and 6B, other structure not defined in the invention is depicted in the Figures. This makes the drawings unclear. 
The drawings are objected to because Figure 8B is depicting a wall bracket, and Figure 8D is depicting an edge anchor to attach to a horizontal surface edge, but from the depicted orientations, the vertical member “14” would then extend horizontally, not vertically. The depicted drawings are unclear. No new matter will be permitted.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “cradle slidably engaged with the elongate member” as in Claim 11, “the first horizontal member slidably engaged with the elongate member” as in Claim 12, “a second horizontal member” as in Claim 13, the retention device comprising “a cam strap, a hook and loop mechanism, a buckle, and Velcro” as in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter will be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Specification
The specification is objected to because in para [053], reference numeral “14” erroneously refers to the horizontal support.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Regarding Claim 1:
	-There is no antecedent basis for “the horizontal member”.

	Regarding Claim 9:
	-It is claimed that the storage apparatus comprises “at least one of” a dock anchor, a wall anchor, a sand stake, an edge anchor, and a free-standing support. This is unclear since the phrase “at least one of” suggests that a combination of these claimed elements could be used, which was not disclosed in the specification or drawings and therefore is unclear. 

Regarding Claim 10:
	-It is unclear if “a first end” is referring to a first end of the cradle or elongate member.
-It is unclear if “a second end” is referring to a second end of the first horizontal member or elongate member.
-Articles “the” or “a/an” are missing from the elements claimed in the wherein clause.

Regarding Claim 13:
-A “second horizontal member” is claimed, which is not depicted in the drawings, and it is unclear what the purpose/use of the second horizontal member would be. The specification has not explained this.

Regarding Claim 18:
	-The phrase “at least one of” suggests that a combination of the claimed elements could be used, which was not disclosed in the specification or drawings and therefore is unclear. 

	Regarding Claim 20:
	-The term “docket” is unclear.



Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3, 5, 7-10, and 12-20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2005/0092800 (Wilson).

Regarding Claim 1, as best understood, Wilson teaches a storage apparatus (Figures 1 and 2) comprising:
(a) a cradle (39/16) defining an opening (top opening into 16 for entry of an object); 
(b) a vertical support (22) having a first end (lower end) and a second end (upper end), where the first end (lower end) of the of the vertical support (22) is attached to the cradle (via 20); and 
(c) a horizontal support (28), where the horizontal member (28) is attached to the vertical support (22) at the second end (upper end) of the vertical support (22), 
wherein the cradle (39/16) is configured to hold an item for storage (as depicted in Figures 1 and 2).  

Regarding Claim 2, as best understood, Wilson teaches the storage apparatus of claim 1, further comprising a retention device (30/ratcheting cable; para [0028]); Figures 2) operatively engaged with the horizontal support (28), wherein the retention device is configured to encircle the stored item and hold the stored item against the horizontal support (para [0028] teaching various tie-down straps and a ratcheting cable extending between the ends of two adjacent support bars 30 which would then encircle the watercraft in Figure 2).  

Regarding Claim 3, as best understood, Wilson teaches the storage apparatus of claim 2, wherein the retention device comprises a ratchet strap (para [0028] teaching ratcheting cable).  

Regarding Claim 5, as best understood, Wilson teaches the storage apparatus of claim 1, wherein the cradle, the vertical support, and the horizontal support are modular and configured for releasable engagement with each other (Figures 3 and 4; para [0029], [0043]).  

Regarding Claim 7, as best understood, Wilson teaches the storage apparatus of claim 1, further comprising a bumper (34) disposed on the horizontal support (Figures 1 and 3; para [0022]). 
 
Regarding Claim 8, as best understood, Wilson teaches the storage apparatus of claim 1, further comprising a liner disposed on the cradle (para [0034] teaching fixed or movable pads for preventing damage to the supported object).

Regarding Claim 9, as best understood, Wilson teaches the storage apparatus of claim 1, further comprising at least one of a dock anchor, a wall anchor, a sand stake, an edge anchor, and a free-standing support for engagement with the vertical support (edge anchor 20; Figures 1 and 3).  

Regarding Claim 10, as best understood, Wilson teaches a storage apparatus comprising: 
(a) an elongate member (22); 
(b) a cradle (16/39) engaged with the elongate member at a first end (via 20); 
(c) a first horizontal member (28) engaged with the elongate member (22) at a second end (upper end); and 
(d) at least one attachment anchor (20, Figure 1; or 74, Figure 4), wherein the cradle (16/39), first horizontal member (28), and elongate member (22) are configured to hold a secured item for storage (as depicted in Figures 1 and 2).  

Regarding Claim 12, as best understood, Wilson teaches the storage apparatus of claim 10, wherein the first horizontal member (28) is slidably engaged with the elongate member (22) to be capable of being disposed along the second end (upper end) at two or more elevations (para [0023]).  

Regarding Claim 13, as best understood, Wilson teaches the storage apparatus of claim 10, further comprising a second horizonal member (26) engaged with the elongate member (22) between the first horizonal member (28) and the cradle (16/39).  

Regarding Claim 14, as best understood, Wilson teaches the storage apparatus of claim 10, further comprising a retention device (30/ratcheting cable; para [0028]); Figure 2) engaged with the first horizontal member (28), wherein the retention device is configured to encircle the secured item and hold the secured item against the horizontal member (para [0028] teaching various tie-down straps and a ratcheting cable extending between the ends of two adjacent support bars 30 which would then encircle the watercraft in Figure 2).  

Regarding Claim 15, as best understood, Wilson teaches the storage apparatus of claim 14, wherein the first horizontal member (28) further comprises a bumper (34), wherein the bumper (34) is disposed between the horizontal member (28) and the secured item (canoe; Figure 2) to protect the secured item (para [0022]).  

Regarding Claim 16, as best understood, Wilson teaches the storage apparatus of claim 10, wherein the attachment anchor (20 or 74) is a dock anchor and wherein the storage apparatus is configured to be fixedly attached to a side of a dock. The Examiner notes that the dock itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Since there are no claimed structural limitations of the anchor and since the anchor (20) could be attached to a dock horizontal board, or anchor (74) could be attached to a bracket mounted on the dock, Wilson satisfies the claim.

Regarding Claim 17, as best understood, Wilson teaches the storage apparatus of claim 10, wherein the cradle further comprises a liner (para [0034] teaching fixed or movable pads for preventing damage to the supported object).  

Regarding Claim 18, as best understood, Wilson teaches the storage apparatus of claim 10, wherein the retention device comprises at least one of a ratchet strap, a cam strap, a hook and loop mechanism, a buckle, and Velcro (para [0028] teaching ratcheting cable).   
 
Regarding Claim 19, as best understood, Wilson teaches the storage apparatus of claim 10, wherein the retention device comprises a ratchet strap (para [0028] teaching ratcheting cable).  

Regarding Claim 20, as best understood, Wilson teaches a storage device for securing an item comprising: 
(a) an elongate vertical member (22); 
(b) a cradle (16/39) operatively engaged (via 20) at a first end (lower end) of the elongate vertical member (22), the cradle comprising a liner for cushioning the item when the item is secured in the cradle (para [0034] teaching fixed or movable pads for preventing damage to the supported object); 
(c) a horizontal member (28) operatively engaged at a second end (upper end) of the elongate vertical member (22), the horizontal member (28) comprising a cushion (34) for cushioning the item when the item is against the horizontal member (para [0022]); 
(d) a retention device (30/ratcheting cable; para [0028]); Figure 2) disposed on the horizontal member (28) configured to encircle the item when the item is in the cradle and against the horizontal member (para [0028] teaching various tie-down straps and a ratcheting cable extending between the ends of two adjacent support bars 30 which would then encircle the watercraft in Figure 2); and 
(e) a dock anchor (20, Figure 1; or 74, Figure 4) operatively engaged with the storage device configured for securing the storage device to a docket via one or more fasteners (20 attached via fasteners para [0035], 74 attached via fasteners 78/80 para [0039]). The Examiner notes that the dock itself is not given patentable weight since not positively claimed and since it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Since there are no claimed structural limitations of the anchor and since the anchor (20) could be attached to a dock horizontal board, or anchor (74) could be attached to a bracket mounted on the dock, Wilson satisfies the claim.

Claims 1, 2, 6-8, 10, 14, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2009/0261136 (Skoff).

Regarding Claim 1, as best understood, Skoff teaches a storage apparatus (Figure 2) comprising:
(a) a cradle (27) defining an opening (for entry of lower end of board); 
(b) a vertical support (20) having a first end (lower end) and a second end (upper end), where the first end (lower end) of the of the vertical support (20) is attached to the cradle (27); and 
(c) a horizontal support (25; Figures 2 and 13 showing 25 extending horizontally), where the horizontal member (25) is attached to the vertical support (20) at the second end (upper end) of the vertical support (20), 
wherein the cradle (27) is configured to hold an item (40) for storage (as depicted in Figure 2; para [0052]).  

Regarding Claim 2, as best understood, Skoff teaches the storage apparatus of claim 1, further comprising a retention device (22; para [0052]); Figures 2 and 13) operatively engaged with the horizontal support (25), wherein the retention device is configured to encircle the stored item and hold the stored item against the horizontal support (as depicted in Figure 13).  

Regarding Claim 6, as best understood, Skoff teaches the storage apparatus of claim 1, wherein the cradle (27), the vertical support (20), and the horizontal support (25) are unitary (para [0055] and [0056] teaching welded connections).  

Regarding Claim 7, as best understood, Skoff teaches the storage apparatus of claim 1, further comprising a bumper (‘resilient surface covering’ para [0057]) disposed on the horizontal support (25). 
 
Regarding Claim 8, as best understood, Skoff teaches the storage apparatus of claim 1, further comprising a liner (29) disposed on the cradle (para [0060]).

Regarding Claim 10, as best understood, Skoff teaches a storage apparatus comprising: 
(a) an elongate member (20); 
(b) a cradle (27) engaged with the elongate member at a first end (lower end of 20); 
(c) a first horizontal member (25; Figures 2 and 13 showing 25 extending horizontally) engaged with the elongate member (20) at a second end (upper end); and 
(d) at least one attachment anchor (30, Figure 2), wherein the cradle (27), first horizontal member (25), and elongate member (20) are configured to hold a secured item (40) for storage (as depicted in Figures 2 and 13).  


Regarding Claim 14, as best understood, Skoff teaches the storage apparatus of claim 10, further comprising a retention device (22; para [0052]); Figure 2) engaged with the first horizontal member (25), wherein the retention device is configured to encircle the secured item and hold the secured item against the horizontal member (Figures 2 and 13).  

Regarding Claim 15, as best understood, Skoff teaches the storage apparatus of claim 14, wherein the first horizontal member (25) further comprises a bumper (‘resilient surface covering’ para [0057]), wherein the bumper is disposed between the horizontal member (25) and the secured item (40; Figure 2) to protect the secured item (para [0057]).  

Regarding Claim 17, as best understood, Skoff teaches the storage apparatus of claim 10, wherein the cradle (27) further comprises a liner (29; para [0060]).







Claims 1, 2, 4, 5, 7, 8, 10, 14, 15, 17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 8,590,758 (Gray).

Regarding Claim 1, as best understood, Gray teaches a storage apparatus (Figure 5) comprising:
(a) a cradle (63; Figure 6) defining an opening (top opening into 63 for entry of an object); 
(b) a vertical support (250) having a first end (lower end) and a second end (upper end), where the first end (lower end) of the of the vertical support (250) is attached to the cradle (63); and 
(c) a horizontal support (6), where the horizontal member (6) is attached to the vertical support (250) at the second end (upper end) of the vertical support (250), 
wherein the cradle (63) is configured to hold an item for storage (as depicted in Figure 5).  

Regarding Claim 2, as best understood, Gray teaches the storage apparatus of claim 1, further comprising a retention device (11,12,4; Figure 6) operatively engaged with the horizontal support (6), wherein the retention device is configured to encircle the stored item and hold the stored item against the horizontal support (Figure 5; col 8, ln 10-12 teaching function of 11,12,4; col 8, ln 45-47 teaching additional cable wrapped around watercraft).  


Regarding Claim 4, as best understood, Gray teaches the storage apparatus of claim 1, wherein the vertical support (250) is a telescoping member (Figure 6; col 4, ln 17-20; col 8, ln 53- col 9, ln 9).  

Regarding Claim 5, as best understood, Gray teaches the storage apparatus of claim 1, wherein the cradle (63), the vertical support (250), and the horizontal support (6) are modular and configured for releasable engagement with each other (Figures 6 and 8 depicting bracket connections between the elements).  

Regarding Claim 7, as best understood, Gray teaches the storage apparatus of claim 1, further comprising a bumper disposed on the horizontal support (col 8, ln 48-52). 
 
Regarding Claim 8, as best understood, Gray teaches the storage apparatus of claim 1, further comprising a liner (62; Figure 6) disposed on the cradle (col 6, ln 38-48).

Regarding Claim 10, as best understood, Gray teaches a storage apparatus comprising: 
(a) an elongate member (250; Figure 6); 
(b) a cradle (63) engaged with the elongate member at a first end (lower end); 
(c) a first horizontal member (6) engaged with the elongate member (250) at a second end (upper end); and 
(d) at least one attachment anchor (41, Figure 6), wherein the cradle (63), first horizontal member (6), and elongate member (250) are configured to hold a secured item for storage (as depicted in Figure 5).  

Regarding Claim 14, as best understood, Gray teaches the storage apparatus of claim 10, further comprising a retention device (11,12,4; Figure 6) engaged with the first horizontal member (6), wherein the retention device is configured to encircle the secured item and hold the secured item against the horizontal member (Figure 5; col 8, ln 10-12 teaching function of 11,12,4; col 8, ln 45-47 teaching additional cable wrapped around watercraft).  

Regarding Claim 15, as best understood, Gray teaches the storage apparatus of claim 14, wherein the first horizontal member (6) further comprises a bumper (col 8, ln 48-52), wherein the bumper is disposed between the horizontal member (6) and the secured item (Figure 5) to protect the secured item.  

Regarding Claim 17, as best understood, Gray teaches the storage apparatus of claim 10, wherein the cradle further comprises a liner (62; Figure 6; col 6, ln 38-48).





Claims 1-3, 5, 8, 10, 11, 17-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by https://www.youtube.com/watch?v=AVaJxkl4hE0 to RV Underway (hereinafter ‘RV’).

Regarding Claim 1, as best understood, RV teaches a storage apparatus comprising:
(a) a cradle (‘halo’ at 3:13) defining an opening (opening for entry of kayak); 
(b) a vertical support (lower beam at 3:38/upper beam at 3:59), having a first end (lower end) and a second end (upper end), where the first end (lower end) of the of the vertical support is attached to the cradle (at 7:30); and 
(c) a horizontal support (‘top retaining arm’ at 3:40), where the horizontal member is attached to the vertical support at the second end (upper end) of the vertical support (attachment begins at 12:22 and assembled at 13:42), 
wherein the cradle is configured to hold an item for storage (holding two kayaks at 16:53).  

Regarding Claim 2, as best understood, RV teaches the storage apparatus of claim 1, further comprising a retention device (straps at 14:23) operatively engaged with the horizontal support (via the vertical support), wherein the retention device is configured to encircle the stored item and hold the stored item against the horizontal support (attaching straps around the kayaks at 16:53).  

Regarding Claim 3, as best understood, RV teaches the storage apparatus of claim 2, wherein the retention device comprises a ratchet strap (ratcheting straps visible at 14:23 and being ratcheted at 17:11).  

Regarding Claim 5, as best understood, RV teaches the storage apparatus of claim 1, wherein the cradle, the vertical support, and the horizontal support are modular and configured for releasable engagement with each other (as depicted through the video since each portion is manually assembled together).  

Regarding Claim 8, as best understood, RV teaches the storage apparatus of claim 1, further comprising a liner disposed on the cradle (teaching adding pool noodle at 14:27).  

Regarding Claim 10, as best understood, RV teaches a storage apparatus comprising: 
(a) an elongate member (lower beam at 3:38/upper beam at 3:59); 
(b) a cradle (‘halo’ at 3:13) engaged with the elongate member at a first end (lower end; at 7:30); 
(c) a first horizontal member (‘top retaining arm’ at 3:40) engaged with the elongate member at a second end (upper end; attachment begins at 12:22 and assembled at 13:42); and 
(d) at least one attachment anchor (receiver hitch; at 3:53), wherein the cradle, first horizontal member, and elongate member are configured to hold a secured item for storage (holding two kayaks at 16:53).  

Regarding Claim 11, as best understood, RV teaches the storage apparatus of claim 10, wherein the cradle is slidably engaged with the elongate member to be capable of being disposed along the first end at two or more elevations (at 7:30 teaching three different heights).  

Regarding Claim 17, as best understood, RV teaches the storage apparatus of claim 10, wherein the cradle further comprises a liner (teaching adding pool noodle at 14:27).  

Regarding Claim 18, as best understood, RV teaches the storage apparatus of claim 10, wherein the retention device comprises at least one of a ratchet strap, a cam strap, a hook and loop mechanism, a buckle, and Velcro (ratcheting straps visible at 14:23 and being ratcheted at 17:11).  
 
Regarding Claim 19, as best understood, RV teaches the storage apparatus of claim 10, wherein the retention device comprises a ratchet strap (ratcheting straps visible at 14:23 and being ratcheted at 17:11).  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over RV in view of https://www.youtube.com/watch?v=uiYKTTO1up0 to iboats. 

Regarding Claim 9, as best understood, RV teaches the storage apparatus of claim 1, further comprising at least one of a dock anchor (receiver hitch at 3:53 being mounted at 6:27), a wall anchor, a sand stake, an edge anchor, and a free-standing support for engagement with the vertical support. While RV does not specifically show the ‘dock anchor’ being attached at a dock, iboats teaches kayak holders and other accessories mounted to the dock using hitch receivers (receiver shown at 0:25 with mounting kayak holder directly afterwards). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use hitch receivers on the dock as taught by iboats to receive the dock anchor of RV since hitch receivers are easy to install and remove when needed, and since this allows an easy way to mount the kayak holders for easy access on the dock when a user wants them, but out of the way so they aren’t taking up valuable space on the dock.

Regarding Claim 16, as best understood, RV teaches the storage apparatus of claim 10, wherein the attachment anchor is a dock anchor (receiver hitch at 3:53 being mounted at 6:27). While RC does not specifically teach wherein the storage apparatus is configured to be fixedly attached to a side of a dock, iboats teaches kayak holders and other accessories mounted to the dock using hitch receivers (receiver shown at 0:25 with mounting kayak holder directly afterwards). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use hitch receivers on the dock as taught by iboats to receive the dock anchor of RV since hitch receivers are easy to install and remove when needed, and since this allows an easy way to mount the kayak holders for easy access on the dock when a user wants them, but out of the way so they aren’t taking up valuable space on the dock.


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over RV in view of Wilson, and further in view of iboats.

Regarding Claim 20, as best understood, RV teaches a storage device for securing an item comprising: 
(a) an elongate vertical member (lower beam at 3:38/upper beam at 3:59); 
 (b) a cradle (‘halo’ at 3:13) operatively engaged at a first end (lower end) of the elongate vertical member (at 7:30), the cradle comprising a liner (at 14:27) for cushioning the item when the item is secured in the cradle; 
(c) a horizontal member (‘top retaining arm’ at 3:40) operatively engaged at a second end (upper end) of the elongate vertical member (attachment begins at 12:22 and assembled at 13:42);
(d) a retention device (ratcheting straps visible at 14:23 and being ratcheted at 17:11) configured to encircle the item when the item is in the cradle and against the horizontal member; and 
(e) a dock anchor (receiver hitch at 3:53, attachment at 6:20) operatively engaged with the storage device;
(d) at least one attachment anchor (receiver hitch; at 3:53), wherein the cradle, first horizontal member, and elongate member are configured to hold a secured item for storage (holding two kayaks at 16:53).  
RV does not specifically teach the horizontal member comprising a cushion for cushioning the item when the item is against the horizontal member, or the retention device being disposed on the horizontal member.
However, Wilson, which is also drawn to a support apparatus having a vertical support, horizontal member, and cradle for supporting a watercraft, further teaches the horizontal member comprising a cushion (34) for cushioning the item when the item is against the horizontal member (para [0022]). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to include a cushion as taught by Wilson on the horizontal member of RV to protect the kayak from scratches from rubbing against the horizontal member.
	Wilson additionally teaches the retention device being disposed on the horizontal member (28) configured to encircle the item when the item is in the cradle and against the horizontal member (para [0028] teaching various tie-down straps and a ratcheting cable extending between the ends of two adjacent support bars 30 which would then encircle the watercraft in Figure 2). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to have the retention device be disposed on the horizontal member as taught by Wilson, since this would allow a quick securement of the kayaks while mounting the kayaks in place, thereby making it easier to use the straps since already attached to the horizontal member. 
While RC teaches using fasteners (pin) to secure the storage device (to the hitch receiver), Wilson does not specifically teach wherein the storage apparatus is configured to be fixedly attached to a side of a dock. However, iboats teaches kayak holders and other accessories mounted to the dock using hitch receivers (receiver shown at 0:25 with mounting kayak holder directly afterwards). Therefore, it would have been obvious before the effective filing date of the claimed invention to one of skill in the art to use hitch receivers on the dock as taught by iboats to receive the dock anchor of RV since hitch receivers are easy to install and remove when needed, and since this allows an easy way to mount the kayak holders for easy access on the dock when a user wants them, but out of the way so they aren’t taking up valuable space on the dock.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Prior art has been listed in the PTO-892 form.
US 2018/0257748 (Gugin), US 9,527,562 (Sterling) and US 2016/0083059 (Kroeger et al.) teach storage apparatus mounted to a dock for supporting a watercraft.
US 9,199,583 (Tressel) and US 6,039,227 (Stark) teach a vertical member with a cradle at a lower end and a horizontal member on the upper end and having retaining straps attached to the horizontal member.
US 2020/0027429 (Schmidt et al.), US 2004/0056166 (Harrison), US 2017/0309262 (Walker), US D464,508 (Wilfer), US 8,770,535 (Yu), and US 2011/0017886 (Ashford) all teach a storage apparatus having a cradle, vertical member and horizontal member.
US 10,543,592 (Esposito et al.) and US 4,895,381 (Farlow) teach a horizontal member attached to an upper end of a vertical member, and a cradle slidably mounted on the vertical member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on Monday-Tuesday 7:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632